Order modified by permitting the examination as to the matters set forth in item No. 4, and as so modified affirmed, in so far as appealed from, without costs; the examination to proceed on five days’ notice as prescribed in the fourth ordering paragraph of the order. Item No. 4 refers to matters which plaintiff must prove to establish his cause of action and defendants have not shown that the examination is not sought in good faith. Lazansky, P. J., Toung, Hagarty, Johnston and Taylor, JJ., concur.